
	
		II
		110th CONGRESS
		1st Session
		S. 1150
		IN THE SENATE OF THE UNITED
		  STATES
		
			April 18, 2007
			Mr. Hatch (for himself
			 and Mr. Enzi) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Agriculture, Nutrition, and
			 Forestry
		
		A BILL
		To enhance the State inspection of meat and
		  poultry in the United States, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 New Markets for State-Inspected Meat
			 and Poultry Act of 2007.
		2.Report on State meat and poultry inspection
			 programs
			(a)In generalNot later than 30 days after the date of
			 enactment of this Act, the Secretary of Agriculture shall submit to Congress a
			 report that identifies changes in each State meat and poultry inspection
			 program that the Secretary determines are necessary to enable future transition
			 to a State program of enforcing Federal inspection requirements as described in
			 the amendments made by sections 3 and 4.
			(b)Authorization of appropriations
				(1)In generalThere are authorized to be appropriated
			 such sums as are necessary to carry out this section.
				(2)Available fundsNotwithstanding any other provision of law,
			 only funds specifically appropriated under paragraph (1) may be used to carry
			 out this section.
				3.State meat inspection programs
			(a)In generalTitle III of the Federal Meat Inspection
			 Act (21 U.S.C. 661 et seq.) is amended to read as follows:
				
					IIIState Meat Inspection Programs
						301.Findings; statement of policy
							(a)FindingsCongress finds that—
								(1)the goal of a safe and wholesome supply of
				meat and meat food products throughout the United States would be better served
				if a consistent set of requirements, established by the Federal Government,
				were applied to all meat and meat food products produced under a Federal or
				State inspection program;
								(2)under the set of requirements described in
				paragraph (1), meat inspection programs carried out by the Federal Government
				and the States would function together to create a seamless inspection system
				to ensure food safety and inspire consumer confidence in the food supply of the
				United States that is transported through interstate commerce;
								(3)the set of requirements described in
				paragraph (1) would—
									(A)ensure the viability of State meat
				inspection programs; and
									(B)help ensure the viability of small
				establishments;
									(4)the inspection programs of the States are
				carried out by individuals who have expertise in addressing the unique needs of
				small and very small plants, many of which produce specialty and seasonal meat
				and poultry products; and
								(5)maintaining the identity of State
				inspection programs is important for the continuing provision of technical
				support, guidance, and specialized services to small establishments.
								(b)Statement of policyIt is the policy of Congress—
								(1)to protect the public from meat and meat
				food products that are adulterated or misbranded; and
								(2)to assist the efforts of Federal agencies
				and the States to protect the public from those products.
								302.Approval of State meat inspection
				programs
							(a)In generalNotwithstanding any other provision of this
				Act, the Secretary may approve a State meat inspection program and allow the
				shipment in commerce of carcasses, parts of carcasses, meat, and meat food
				products inspected under the State meat inspection program in accordance with
				this title.
							(b)Eligibility
								(1)In generalTo receive or maintain approval from the
				Secretary for a State meat inspection program in accordance with subsection
				(a), a State shall—
									(A)implement a State meat inspection program
				that enforces the mandatory antemortem and postmortem inspection, reinspection,
				sanitation, and related Federal requirements of titles I, II, and IV (including
				the regulations, directives, notices, policy memoranda, and other regulatory
				requirements issued under those titles); and
									(B)enter into a cooperative agreement with the
				Secretary in accordance with subsection (c).
									(2)Additional requirements
									(A)In generalIn addition to the requirements described
				in paragraph (1), not later than 180 days after the date on which the report is
				submitted under section 2(a) of the New
				Markets for State-Inspected Meat and Poultry Act of 2007, a State
				meat inspection program shall implement all recommendations made in the report,
				in a manner approved by the Secretary.
									(B)Review of new State meat inspection
				programs
										(i)Definition of new State meat inspection
				programIn this subparagraph,
				the term new State meat inspection program means a State meat
				inspection program that is not approved in accordance with subsection (a)
				during the period beginning on the effective date of the
				New Markets for State-Inspected Meat and
				Poultry Act of 2007 and ending on the date that is 1 year after
				the effective date of that Act.
										(ii)Review requirementNot later than 1 year after the date on
				which the Secretary approves a new State meat inspection program, the Secretary
				shall conduct a review of the new State meat inspection program, which shall
				include—
											(I)a determination of the effectiveness of the
				new State meat inspection program; and
											(II)identification of changes necessary to
				ensure enforcement of Federal inspection requirements.
											(iii)Implementation requirementsIn addition to the requirements described
				in paragraph (1), to continue to be an approved State meat inspection program,
				a new State meat inspection program shall implement all recommendations from
				the review conducted in accordance with this subparagraph, in a manner approved
				by the Secretary.
										(c)Cooperative agreementNotwithstanding chapter 63 of title 31,
				United States Code, the Secretary may enter into a cooperative agreement with a
				State that—
								(1)establishes the terms governing the
				relationship between the Secretary and the State meat inspection
				program;
								(2)provides that the State will adopt
				(including adoption by reference) provisions that are identical to titles I,
				II, and IV (including the regulations, directives, notices, policy memoranda,
				and other regulatory requirements issued under those titles);
								(3)provides that State-inspected and passed
				meat and meat food products shall be marked with a mark of State inspection,
				which shall be considered to be an official mark, in accordance with
				requirements issued by the Secretary;
								(4)provides that the State will comply with
				all labeling requirements issued by the Secretary governing meat and meat food
				products inspected under the State meat inspection program;
								(5)provides that the Secretary shall have
				authority—
									(A)to detain and seize livestock, carcasses,
				parts of carcasses, meat, and meat food products under the State meat
				inspection program;
									(B)to obtain access to facilities, records,
				livestock, carcasses, parts of carcasses, meat, and meat food products of any
				person, firm, or corporation that slaughters, processes, handles, stores,
				transports, or sells meat or meat food products inspected under the State meat
				inspection program to determine compliance with this Act (including the
				regulations issued under this Act); and
									(C)to direct the State to conduct any activity
				authorized to be conducted by the Secretary under this Act (including the
				regulations issued under this Act); and
									(6)includes such other terms as the Secretary
				determines to be necessary to ensure that the actions of the State and the
				State meat inspection program are consistent with this Act (including the
				regulations, directives, notices, policy memoranda, and other regulatory
				requirements issued under this Act).
								(d)Restriction on establishment size
								(1)In generalAfter the date that is 90 days after the
				effective date of the New Markets for
				State-Inspected Meat and Poultry Act of 2007, an establishment
				with more than 50 employees may not be accepted into a State meat inspection
				program.
								(2)Existing establishmentsAny establishment that is subject to State
				inspection on the date specified in paragraph (1) may remain subject to State
				inspection.
								(e)Reimbursement of State costsThe Secretary may reimburse a State for not
				less than 50 percent of the State’s costs of meeting the Federal requirements
				for the State meat inspection program.
							(f)SamplingA duly authorized representative of the
				Secretary shall be afforded access to State inspected establishments to take
				reasonable samples of the inventory of the establishments upon payment of the
				fair market value of the samples.
							(g)NoncomplianceIf the Secretary determines that a State
				meat inspection program does not comply with this title or the cooperative
				agreement under subsection (c), the Secretary shall take such action as the
				Secretary determines to be necessary to ensure that the carcasses, parts of
				carcasses, meat, and meat food products in the State are inspected in a manner
				that effectuates this Act (including the regulations, directives, notices,
				policy memoranda, and other regulatory requirements issued under this
				Act).
							303.Authority to take over State meat
				inspection programs
							(a)NotificationIf the Secretary has reason to believe that
				a State is not in compliance with this Act (including the regulations,
				directives, notices, policy memoranda, and other regulatory requirements issued
				under this Act) or the cooperative agreement under section 302(c) and is
				considering the revocation or temporary suspension of the approval of the State
				meat inspection program, the Secretary shall promptly notify and consult with
				the Governor of the State.
							(b)Suspension and revocation
								(1)In generalThe Secretary may revoke or temporarily
				suspend the approval of a State meat inspection program and take over a State
				meat inspection program if the Secretary determines that the State meat
				inspection program is not in compliance with this Act (including the
				regulations, directives, notices, policy memoranda, and other regulatory
				requirements issued under this Act) or the cooperative agreement under section
				302(c).
								(2)Procedures for reinstatementA State meat inspection program that has
				been the subject of a revocation may be reinstated as an approved State meat
				inspection program under this Act only in accordance with the procedures under
				section 302(b)(2)(B).
								(c)PublicationIf the Secretary revokes or temporarily
				suspends the approval of a State meat inspection program in accordance with
				subsection (b), the Secretary shall publish notice of the revocation or
				temporary suspension under that subsection in the Federal Register.
							(d)Inspection of establishmentsNot later than 30 days after the date of
				publication of a determination under subsection (c), an establishment subject
				to a State meat inspection program with respect to which the Secretary makes a
				determination under subsection (b) shall be inspected by the Secretary.
							304.Expedited authority to take over inspection
				of State-inspected establishmentsNotwithstanding any other provision of this
				title, if the Secretary determines that an establishment operating under a
				State meat inspection program is not operating in accordance with this Act
				(including the regulations, directives, notices, policy memoranda, and other
				regulatory requirements issued under this Act) or the cooperative agreement
				under section 302(c), and the State, after notification by the Secretary to the
				Governor, has not taken appropriate action within a reasonable time as
				determined by the Secretary, the Secretary may immediately determine that the
				establishment is an establishment that shall be inspected by the Secretary,
				until such time as the Secretary determines that the State will meet the
				requirements of this Act (including the regulations, directives, notices,
				policy memoranda, and other regulatory requirements) and the cooperative
				agreement with respect to the establishment.
						305.Annual review
							(a)In generalThe Secretary shall develop and implement a
				process to annually review each State meat inspection program approved under
				this title and to certify the State meat inspection programs that comply with
				the cooperative agreement entered into with the State under section
				302(c).
							(b)Comment from interested
				partiesIn developing the
				review process described in subsection (a), the Secretary shall solicit comment
				from interested parties.
							306.Federal inspection option
							(a)In generalAn establishment that operates in a State
				with an approved State meat inspection program may apply for inspection under
				the State meat inspection program or for Federal inspection.
							(b)LimitationAn establishment shall not make an
				application under subsection (a) more than once every 4
				years.
							.
			(b)Restaurants and retail storesTitle IV of the Federal Meat Inspection Act
			 is amended—
				(1)by redesignating section 411 (21 U.S.C.
			 680) as section 414; and
				(2)by inserting after section 410 (21 U.S.C.
			 679a) the following:
					
						411.Restaurants and retail stores
							(a)Limitation on applicability of inspection
				requirementsThe provisions
				of this Act requiring inspection of the slaughter of animals and the
				preparation of carcasses, parts of carcasses, meat, and meat food products
				shall not apply to operations of types traditionally and usually conducted at
				retail stores and restaurants, as determined by the Secretary, if the
				operations are conducted at a retail store, restaurant, or similar retail
				establishment for sale of such prepared articles in normal retail quantities or
				for service of the articles to consumers at such an establishment.
							(b)Central kitchen facilities
								(1)In generalFor the purposes of this section,
				operations conducted at a central kitchen facility of a restaurant shall be
				considered to be conducted at a restaurant if the central kitchen of the
				restaurant prepares meat or meat food products that are ready to eat when they
				leave the facility and are served in meals or as entrees only to customers at
				restaurants owned or operated by the same person, firm, or corporation that
				owns or operates the facility.
								(2)ExceptionA facility described in paragraph (1) shall
				be subject to section 202 and may be subject to the inspection requirements of
				title I for as long as the Secretary determines to be necessary, if the
				Secretary determines that the sanitary conditions or practices of the facility
				or the processing procedures or methods at the facility are such that any of
				the meat or meat food products of the facility are rendered adulterated.
								412.Acceptance of Interstate shipments of meat
				and meat food productsNotwithstanding any provision of State law,
				a State or local government shall not prohibit or restrict the movement or sale
				of meat or meat food products that have been inspected and passed in accordance
				with this Act for interstate commerce.
						413.Advisory committees for Federal and State
				programsThe Secretary may
				appoint advisory committees consisting of such representatives of appropriate
				State agencies as the Secretary and the State agencies may designate to consult
				with the Secretary concerning State and Federal programs with respect to meat
				inspection and other matters within the scope of this
				Act.
						.
				4.State poultry inspection programs
			(a)In generalSection 5 of the Poultry Products
			 Inspection Act (21 U.S.C. 454) is amended to read as follows:
				
					5.State poultry inspection programs
						(a)PolicyIt is the policy of Congress to protect the
				public from poultry products that are adulterated or misbranded and to assist
				in efforts by State and other government agencies to accomplish that
				policy.
						(b)FindingsCongress finds that—
							(1)the goal of a safe and wholesome supply of
				poultry products throughout the United States would be better served if a
				consistent set of requirements, established by the Federal Government, were
				applied to all poultry products, whether produced under State inspection or
				Federal inspection;
							(2)under such a system, State and Federal
				poultry inspection programs would function together to create a seamless
				inspection system to ensure food safety and inspire consumer confidence in the
				food supply in interstate commerce; and
							(3)such a system would ensure the viability of
				State poultry inspection programs, which should help to foster the viability of
				small official establishments.
							(c)Approval of State poultry inspection
				programs
							(1)In generalNotwithstanding any other provision of this
				Act, the Secretary may approve a State poultry inspection program and allow the
				shipment in commerce of poultry products inspected under the State poultry
				inspection program in accordance with this section and section 5A.
							(2)Eligibility
								(A)In generalTo receive or maintain approval from the
				Secretary for a State poultry inspection program in accordance with paragraph
				(1), a State shall—
									(i)implement a State poultry inspection
				program that enforces the mandatory antemortem and postmortem inspection,
				reinspection, sanitation, and related Federal requirements of sections 1
				through 4 and 6 through 33 (including the regulations, directives, notices,
				policy memoranda, and other regulatory requirements issued under those
				sections); and
									(ii)enter into a cooperative agreement with the
				Secretary in accordance with paragraph (3).
									(B)Additional requirements
									(i)In generalIn addition to the requirements described
				in subparagraph (A), not later than 180 days after the date on which the report
				is submitted under section 2(a) of the New
				Markets for State-Inspected Meat and Poultry Act of 2007, a State
				poultry inspection program shall implement all recommendations made in the
				report, in a manner approved by the Secretary.
									(ii)Review of new State poultry inspection
				programs
										(I)Definition of new State poultry inspection
				programIn this clause, the
				term new State poultry inspection program means a State poultry
				inspection program that is not approved in accordance with paragraph (1) during
				the period beginning on the effective date of the
				New Markets for State-Inspected Meat and
				Poultry Act of 2007 and ending on the date that is 1 year after
				the effective date of that Act.
										(II)Review requirementNot later than 1 year after the date on
				which the Secretary approves a new State poultry inspection program, the
				Secretary shall conduct a review of the new State poultry inspection program,
				which shall include—
											(aa)a determination of the effectiveness of the
				new State poultry inspection program; and
											(bb)identification of changes necessary to
				ensure enforcement of Federal inspection requirements.
											(III)Implementation requirementsIn addition to the requirements described
				in subparagraph (A), to continue to be an approved State poultry inspection
				program, a new State poultry inspection program shall implement all
				recommendations from the review conducted in accordance with this clause, in a
				manner approved by the Secretary.
										(3)Cooperative agreementNotwithstanding chapter 63 of title 31,
				United States Code, the Secretary may enter into a cooperative agreement with a
				State that—
								(A)establishes the terms governing the
				relationship between the Secretary and the State poultry inspection
				program;
								(B)provides that the State will adopt
				(including adoption by reference) provisions that are identical to sections 1
				through 4 and 6 through 33 (including the regulations, directives, notices,
				policy memoranda, and other regulatory requirements issued under those
				sections);
								(C)provides that State-inspected and passed
				poultry products may be marked with the mark of State inspection, which shall
				be considered to be an official mark, in accordance with requirements issued by
				the Secretary;
								(D)provides that the State will comply with
				all labeling requirements issued by the Secretary governing poultry products
				inspected under the State poultry inspection program;
								(E)provides that the Secretary shall have
				authority—
									(i)to detain and seize poultry and poultry
				products under the State poultry inspection program;
									(ii)to obtain access to facilities, records,
				and poultry products of any person that slaughters, processes, handles, stores,
				transports, or sells poultry products inspected under the State poultry
				inspection program to determine compliance with this Act (including the
				regulations issued under this Act); and
									(iii)to direct the State to conduct any activity
				authorized to be conducted by the Secretary under this Act (including the
				regulations issued under this Act); and
									(F)includes such other terms as the Secretary
				determines to be necessary to ensure that the actions of the State and the
				State poultry inspection program are consistent with this Act (including the
				regulations, directives, notices, policy memoranda, and other regulatory
				requirements issued under this Act).
								(4)Restriction on establishment size
								(A)In generalAfter the date that is 90 days after the
				effective date of the New Markets for
				State-Inspected Meat and Poultry Act of 2007, an establishment
				with more than 50 employees may not be accepted into a State meat inspection
				program.
								(B)Existing establishmentsAny establishment that is subject to State
				inspection on the date specified in subparagraph (A) may remain subject to
				State inspection.
								(5)Reimbursement of State costsThe Secretary may reimburse a State for not
				less than 60 percent of the State’s costs of meeting the Federal requirements
				for the State poultry inspection program.
							(6)SamplingA duly authorized representative of the
				Secretary shall be afforded access to State inspected establishments to take
				reasonable samples of their inventory upon payment of the fair market value of
				the samples.
							(7)NoncomplianceIf the Secretary determines that a State
				poultry inspection program does not comply with this section, section 5A, or
				the cooperative agreement under paragraph (3), the Secretary shall take such
				action as the Secretary determines to be necessary to ensure that the poultry
				products in the State are inspected in a manner that effectuates this Act
				(including the regulations, directives, notices, policy memoranda, and other
				regulatory requirements issued under this Act).
							(d)Annual review
							(1)In generalThe Secretary shall develop and implement a
				process to annually review each State poultry inspection program approved under
				this section and to certify the State poultry inspection programs that comply
				with the cooperative agreement entered into with the State under subsection
				(c)(3).
							(2)Comment from interested
				partiesIn developing the
				review process described in paragraph (1), the Secretary shall solicit comment
				from interested parties.
							(e)Federal inspection option
							(1)In generalAn official establishment that operates in
				a State with an approved State poultry inspection program may apply for
				inspection under the State poultry inspection program or for Federal
				inspection.
							(2)LimitationAn official establishment shall not make an
				application under paragraph (1) more than once every 4 years.
							5A.Authority to take over State poultry
				inspection activities
						(a)Authority To take over State poultry
				inspection programs
							(1)NotificationIf the Secretary has reason to believe that
				a State is not in compliance with this Act (including the regulations,
				directives, notices, policy memoranda, and other regulatory requirements issued
				under this Act) or the cooperative agreement under section 5(c)(3) and is
				considering the revocation or temporary suspension of the approval of the State
				poultry inspection program, the Secretary shall promptly notify and consult
				with the Governor of the State.
							(2)Suspension and revocation
								(A)In generalThe Secretary may revoke or temporarily
				suspend the approval of a State poultry inspection program and take over a
				State poultry inspection program if the Secretary determines that the State
				poultry inspection program is not in compliance with this Act (including the
				regulations, directives, notices, policy memoranda, and other regulatory
				requirements issued under this Act) or the cooperative agreement.
								(B)Procedures for reinstatementA State poultry inspection program that has
				been the subject of a revocation may be reinstated as an approved State poultry
				inspection program under this Act only in accordance with the procedures under
				section 5(c)(2)(B)(ii).
								(3)PublicationIf the Secretary revokes or temporarily
				suspends the approval of a State poultry inspection program in accordance with
				paragraph (2), the Secretary shall publish notice of the revocation or
				temporary suspension under that paragraph in the Federal Register.
							(4)Inspection of establishmentsNot later than 30 days after the date of
				publication of a determination under paragraph (3), an official establishment
				subject to a State poultry inspection program with respect to which the
				Secretary makes a determination under paragraph (2) shall be inspected by the
				Secretary.
							(b)Expedited authority To take over inspection
				of state-inspected official establishmentsNotwithstanding any other provision of this
				title, if the Secretary determines that an official establishment operating
				under a State poultry inspection program is not operating in accordance with
				this Act (including the regulations, directives, notices, policy memoranda, and
				other regulatory requirements issued under this Act) or the cooperative
				agreement under section 5(c)(3), and the State, after notification by the
				Secretary to the Governor, has not taken appropriate action within a reasonable
				time as determined by the Secretary, the Secretary may immediately determine
				that the official establishment is an establishment that shall be inspected by
				the Secretary, until such time as the Secretary determines that the State will
				meet the requirements of this Act (including the regulations, directives,
				notices, policy memoranda, and other regulatory requirements) and the
				cooperative agreement with respect to the official
				establishment.
						.
			(b)Restaurants and retail stores, acceptance
			 of Interstate shipments of poultry products, and advisory committees for
			 federal and State programsThe Poultry Products Inspection Act is
			 amended by inserting after section 30 (21 U.S.C. 471) the following:
				
					31.Restaurants and retail stores
						(a)Limitation on applicability of inspection
				requirementsThe provisions
				of this Act requiring inspection of the slaughter of poultry and the processing
				of poultry products shall not apply to operations of types traditionally and
				usually conducted at retail stores and restaurants, if the operations are
				conducted at a retail store, restaurant, or similar retail establishment for
				sale of such prepared articles in normal retail quantities or for service of
				the articles to consumers at such an establishment.
						(b)Central kitchen facilities
							(1)In generalFor the purposes of this section,
				operations conducted at a central kitchen facility of a restaurant shall be
				considered to be conducted at a restaurant if the central kitchen of the
				restaurant prepares poultry products that are ready to eat when they leave the
				facility and are served in meals or as entrees only to customers at restaurants
				owned or operated by the same person that owns or operates the facility.
							(2)ExceptionA facility described in paragraph (1) shall
				be subject to section 11(b) and may be subject to the inspection requirements
				of this Act for as long as the Secretary determines to be necessary, if the
				Secretary determines that the sanitary conditions or practices of the facility
				or the processing procedures or methods at the facility are such that any of
				the poultry products of the facility are rendered adulterated.
							32.Acceptance of Interstate shipments of
				poultry productsNotwithstanding any provision of State law,
				a State or local government shall not prohibit or restrict the movement or sale
				of poultry products that have been inspected and passed in accordance with this
				Act for interstate commerce.
					33.Advisory committees for Federal and State
				programsThe Secretary may
				appoint advisory committees consisting of such representatives of appropriate
				State agencies as the Secretary and the State agencies may designate to consult
				with the Secretary concerning State and Federal programs with respect to
				poultry product inspection and other matters within the scope of this
				Act
					.
			5.RegulationsNot later than 180 days after the date of
			 enactment of this Act, the Secretary of Agriculture shall promulgate such
			 regulations as are necessary to implement the amendments made by sections 3 and
			 4.
		6.Effective
			 dateThe amendments made by
			 sections 3 and 4 of this Act take effect on the date that is 180 days after the
			 date of enactment of this Act.
		
